Exhibit 3(i) EXHIBIT A AMENDED AND RESTATED ARTICLES OF INCORPORATION OF FIRST UNION COMMERCIAL MORTGAGE SECURITIES, INC. 1. The name of the corporation is First Union Commercial Mortgage Securities, Inc. 2. The limited purposes of the corporation are as follows: A. To acquire, own, hold, service, sell, transfer, assign, pledge, finance, refinance, and otherwise deal with and in (i) loans, installment sale agreements, credit agreements or similar instruments or agreements secured by mortgages, deeds of trust or similar instruments creating first or junior priority liens on, or security interests in, fee leasehold or other interests in multi-family residential real property or commercial real property (which may include or be comprised solely of land) of any type or use (including without limitation residential, commercial, health care, hospitality, industrial and storage), whether or not completed or performing or shares issued by corporations or partnerships formed for the purpose of cooperative ownership of any such real property, together with all related personal property (collectively, “Mortgage Loans”); (ii) certificates, participation interests or other instruments (including Notes and Certificates, as defined below) that evidence interests in, or that are secured by, Mortgage Loans, Notes or Certificates (collectively, “CMBS”); and (iii) any property or rights in property, or agreements or rights in agreements, pertaining to or securing Mortgage Loans or CMBS (collectively, together with the Mortgage Loans and CMBS, “Mortgage Assets”); B. To authorize, offer, issue, sell, transfer or deliver, or participate in the authorization, offering, issuance, sale, transfer or delivery of, participation certificates or other evidence of interests in, among other assets, Mortgage Assets (“Certificates”); C. To authorize, offer, issue, sell, transfer or deliver, bonds, notes or other evidence of indebtedness secured by Mortgage Assets (“Notes”), provided, however, that the corporation shall have no liability on any Notes except to the extent of the Mortgage Assets securing such Notes and any customary indemnification and repurchase obligations; D. To hold, and enjoy all of the rights and privileges as a holder of, any of the Notes or Certificates; E. To negotiate, authorize, execute, deliver, assume the obligation under, and perform, any agreement or instrument or document relating to the activities set forth in paragraphs A through D above, including, but not limited to, any trust agreement, sales and servicing agreement, pooling and servicing agreement, indenture, reimbursement agreement, credit support agreement, mortgage loan purchase agreement, indemnification agreement, placement agreement or underwriting agreement; and F. To engage in any activity and to exercise any powers permitted to corporations under the laws of the State of North Carolina that are related or incidental to the foregoing and necessary, suitable or convenient to accomplish the foregoing. 3. The corporation shall have the authority to issue 100 shares of common stock with a par value of $1.00 per share.No holder of shares of any class of stock of the corporation shall have any pre-emptive or preferential right to purchase or to subscribe to (i) any shares of any class of the corporation, whether now or hereafter authorized; (ii) any warrants, rights or options to purchase any such shares; or (iii) any securities or obligations convertible into any shares or into warrants, rights or options to purchase any such shares. 4. The corporation shall at all times have at least one (1) director (the “Independent Director”) who has not been, in the previous two years, and will not be, for so long as such person serves as a director of the corporation, (i) a director, officer or employee of the corporation or any affiliate of the corporation other than a special purpose affiliate; (ii) a person related to any director, officer or employee of the corporation or any affiliate of the corporation other than a special purpose affiliate; (iii) a holder (directly or indirectly) of more than 5% of any voting securities of the corporation or any affiliate of the corporation; or (iv) a person related to a holder (directly or indirectly) of more than 5% of any voting securities of the corporation or any affiliate of the corporation. For the purposes of these articles of incorporation, including particularly this Article 4, the following terms shall have the meanings given below. (i) An “affiliate” of a specified person shall mean a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the specified person. (ii) The term “control” (including the terms “controlling,” “controlled by” and “under common control with”) shall mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise; provided, however, that a person shall not be deemed to control another person solely because he or she is a director of such other person. (iii) The term “person” shall mean any individual, partnership, firm, corporation, limited liability company, association, trust, unincorporated organization or other entity, as well as any syndicate or group deemed to be a person pursuant to Section 13(d)(3) of the Securities Exchange Act of 1934, as amended. (iv) The term “special purpose affiliate” shall mean an affiliate of the corporation (a) that does not control the corporation, (b) that is organized pursuant to a certificate of incorporation or comparable instrument (the “charter”) that requires there to be at least one director or comparable member of the governing body of such affiliate who meets a test for independence set forth in the charter and without whose affirmative vote certain specified actions may not be undertaken by such affiliate and (c) that is authorized to engage in only a limited range of activities. 2 5. Without the unanimous vote of the members of the board of directors of the corporation, the corporation shall not (i) dissolve or liquidate, in whole or in part, or institute proceedings to be adjudicated bankrupt or insolvent; (ii) consent to the institution of bankruptcy or insolvency proceedings against it; (iii) file a petition seeking or consenting to reorganization relief under any applicable federal or state law relating to bankruptcy; (iv) consent to the appointment of a receiver, liquidator, assignee, trustee, or sequestrator (or other similar official) of the corporation or a substantial part of its property; (v) admit in writing its inability to pay its debts generally as they become due; or (vi) take any corporate action in furtherance of the actions set forth in clauses (i) through (v) of this Article 5. 6. These articles of incorporation or any provisions hereof shall not be amended, altered or repealed in any part unless such amendment is pursuant to a unanimous vote of the full board of directors and the Independent Director specifically approves and authorizes such amendment, alteration or repeal and, in the case of any amendment with respect to Articles 2, 4, 5, 6, 7 or 9 of these articles of incorporation, upon receiving the prior written confirmation from each rating agency rating any of the then outstanding Notes or Certificates, that such action would not result in a downgrading, qualification or withdrawal of the ratings then assigned to such Notes or Certificates. 7. The corporation shall be operated observing the following principles: A. The corporation’s assets will not be commingled with those of any affiliate of the corporation; B. The corporation will maintain separate corporate records and books of account from those of any affiliate of the corporation; C. The corporation has provided and will provide for its operating expenses and liabilities from its own funds; D. The corporation will engage in transactions with affiliates only on terms and conditions comparable to transactions as they would be undertaken on an arm’s-length basis with unaffiliated persons; E. The corporation shall conduct its own business in its own name; F. The corporation shall maintain separate financial statements; G. The corporation shall allocate fairly and reasonably any overhead for shared office space; H. The corporation shall hold itself out as a separate entity; and I. The corporation shall correct any known misunderstanding regarding its separate identity. 8. The personal liability of each director of the corporation is eliminated to the fullest extent permitted by the provisions of the Business Corporation Act of the State of North 3 Carolina, as presently in effect or as the same may hereafter from time to time be in effect.No amendment, modification or repeal of this Article 8 shall adversely affect any right or protection of a director that exists at the time of such amendment, modification or repeal. 9. The corporation shall not issue, assume, pledge or guarantee any liability, other than administrative expenses of the corporation, unless such liability is approved in writing by each nationally recognized statistical rating agency that has rated any outstanding Notes or Certificates. 4
